DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 objected to because of the following informalities:  Claims recite the phrases “characterized by comprises” and “characterized in that”. However, it is suggested to amend to -comprises- or -comprising-.  Appropriate correction is required.
Claims 1 and 2 are objected to because of the following informalities:  Claims 1 and 2 recite “water passing outlet” in line 12 and line 2 respectively. However, it is suggested to amend to -the water passing outlet-  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “driving component” and  “swing water component” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of the specification and claims 3 and 4 respectively, the limitation “driving component” has been interpreted to cover the corresponding structure: “a gear and an eccentric shaft” and the limitation “swing water component” has been interpreted to cover the corresponding structure: “a swing surface cover and a swing water nozzle”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “impeller component” recited in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “among them" renders the claim indefinite because it is unclear whether  the phrase includes all or part of the structural elements thereof.  As a result, the Examiner cannot determine the scope of the claimed invention.
Claim 1 recites the limitation "the side surface" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the plane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 3 recite the limitation "the water outlet" in line 2 and line 4 respectively.  There is insufficient antecedent basis for this limitation in the claim. The Examiner is unsure whether the limitation is in reference to “the water outlet hole” or is a new limitation.
The term “special-shape” in claim 5 is a relative term which renders the claim indefinite. The term “special” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree to determine the difference between special and normal/nonspecial, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The claims are replete with indefiniteness. Limited time for prosecution prohibits an editorial review of the claims. Applicant is required to review and amend ALL of the claims in their entirety to ensure full compliance with 35 U.S.C. 112(b). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hofman (US 2022/0062927 A1).
With regard to claim 1, Hofman discloses an energy saving dynamic effluent sprinkler (Fig. 1), characterized by comprises a shell (Fig. 1), a water inlet seat, a water outlet device (27) and a water outlet cover (7) the water outlet device is arranged in the shell (Fig. 1)., the water outlet cover is connected with the shell. and the water outlet cover is provided with a water outlet hole; Among them, the water outlet device (27) comprises a base (44), an inclined water body (46, Fig. 4 shows 46 is positioned in an inclined angle with respect to 7), a swing water component (93/95), an impeller component ( 32) and a driving component (36),the inclined water body (46) is connected with the base (44) to form a cavity (Fig. 4), the cavity has a water outlet, the impeller component (32) is arranged in the cavity (Fig. 6), driven by the impeller component, the driving component (36) can drive the swing water component (93/95) to swing back and forth; The swing water component (93/95) is mounted on the base (44) and can swing in the base (44), the swing component (93/95) is provided with a water passing chamber (90), the side surface of the swing component is provided with a water passing outlet (Fig. 6), the water outlet (86) is communicated with water passing outlet through a communication channel (83 in conjunction with elbow of 90), and the swing water component (93/95) is communicated with the water outlet hole (Fig. 4).
With regard to claim 2, Hofman further discloses that the plane where water passing outlet (passageway of 95) and the water outlet are (86) located is nonparallel (Fig. 6).
With regard to claim 3, Hofman further discloses that the swing water component (93/95) comprises a swing surface cover (93) and a swing water nozzle (downstream end of 90), the swing surface cover (93) and the swing water nozzle (downstream end of 90) are mutually sealed and fixed to form the water passing chamber (90), the swing water nozzle is communicated with the water outlet (86, Fig. 6)
With regard to claim 5, Hofman further discloses that the outer side of the water passing outlet is sheathed with a special-shaped sealing ring (sealed by cylindrical surface of 82 and the inner surface of 7, see Fig. 4).
With regard to claim 6, Hofman further discloses that the special-shaped sealing ring is a special -shaped O-ring  (the contact between 82 and 7 forms a special-shaped O-ring, see Fig. 4).
With regard to claim 7, Hofman further discloses that the water outlet hole at least includes a first water outlet hole (at 27) and a second water outlet hole (8), and the first water outlet hole is communicated with the water passing chamber (90). 
With regard to claim 8, Hofman further discloses that one end of the swing water component (93/95) with the water outlet is connected with the base (Fig. 4), and the other end is fixed on the base by a fixing plug (the right protrusion end of 82, see Fig. 6).
With regard to claim 9, Hofman further discloses that the cavity (Fig.6) is located above the swing water component (93/95) with the water passing outlet( passageway of 95) is arranged on the side of the swing water component (see Fig. 6)
With regard to claim 10, Hofman further discloses that the connecting channel is an inclined channel (83 in conjunction with elbow of 90).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hofman in view of Lin et al. (CN 109746133 A1).
With regard to claim 4, Hofman further discloses that the driving component (36) comprises a gear and an eccentric shaft (38, see Figs. 5, 9, 13, and 17 for eccentric characteristic), the gear is meshed with the impeller component (32), the bottom end of the eccentric shaft (38) is provided with a column; the upper surface of the swing surface cover (82) is provided with a chute (84), the column is matched with the chute to drive the swing water component to swing back and forth (Figs. 5, 9, 13).
However, Hofman fails to disclose the column is a convex column.
Lin teaches a sprinkler comprising an impeller component and a driving component, wherein the driving component comprise a gear and an eccentric shaft, the bottom end of the eccentric shaft is provided with a convex column (Para. [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hofman, by changing the cylindrical column of Hofman to the convex column as taught by Lin, since the modification would yield to predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 17/306,984 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications share similar claimed invention that contains the same essential elements such as a water device comprising a shell, a base, a water body, a swinging water assembly, an impeller assembly.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752